IN THE SUPREME COURT OF THE STATE OF NEVADA


                BARRY CRAIG MALONE,                                      No, 84849
                Appellant,
                vs.
                THE STATE OF NEVADA,
                Res ondent.
                BARRY CRAIG MALONE,                                      No, 84850
                Appellant,
                vs.                                                          FH.ED
                THE STATE OF NEVADA,
                                                                                          21122
                Res a ondent.
                                                                             ELIZA —.TH Ps. DROW:04
                                                                                 0 surREmE COURT
                                         ORDER OF AFFIRMANCE
                                                                               DE Jr:' CLER

                            These are consolidated appeals from a judgment of conviction
                in CR21-3919, pursuant to a guilty plea, of possessing, receiving, or
                transferring a stolen vehicle, and a judgment of conviction in CR22-0107,
                pursuant to a guilty plea, of unlawful taking of a motor vehicle. Second
                Judicial District Court, Washoe County; Connie J. Steinheimer, Judge.
                            Acknowledging that his sentences are within legal limits and
                consistent with the guilty pleas, appellant Barry Malone urges this court to
                construe his notices of appeal as an expression of dissatisfaction with his
                guilty pleas and remand for the district court to treat them as postconviction

                petitions for a writ of habeas corpus. We decline to do so. If Malone is
                dissatisfied with his guilty pleas, he may file a postconviction petition for a
                writ of habeas corpus in compliance with NRS chapter 34 in the district
                court.   Malone's reliance on this court's decision in Harris v. State is
                misplaced because Harris acknowledges that a direct appeal is separate and
                distinct from the remedy of a postconviction habeas petition. 130 Nev. 435,
                445, 329 P.3d 619, 626 (2014) (recognizing that "excepted from the
                exclusive-remedy language [in NRS 34.724 is] the remedy of a direct appeal

SUPREME COURT
       OF
     NEVADA


(0) 194in                                                                    2.     - 32013
                and remedies that are incident to the proceedings in the trial court"
                (internal quotation marks omitted)). Because Malone does not challenge
                the judgments of conviction or sentences, he has not demonstrated any
                error. Accordingly, we
                             ORDER the judgments of the district court AFFIRMED.1



                                                                   •C.J.
                                         Parraguirre


                                                                                 , Sr.J.
                Herndon




                cc:   Hon. Connie J. Steinheimer, District Judge
                      Washoe County Public Defender
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




                      1The   Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignrnent.
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A